DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are allowed.

Invention
The Present invention teaches "A method is provided in an Advanced Driver-Assistance System (ADAS). The method extracts, from an input video stream including a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks. The perception tasks include object detection and other perception tasks. The method concurrently solves, using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs. Each respective different branch corresponds to a respective one of the different perception tasks. The method forms a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs. The method controls an operation of the vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.”

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
         Authorization for this Examiner's amendment was given in an interview with Bitetto, James (Reg. No.: 40,513) on June 15, 2022.


The claims have been amended as follows:


    1.  (Currently Amended)  A computer-implemented method in an Advanced Driver-Assistance System (ADAS), comprising: extracting, by a hardware processor from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solving, by the hardware processor using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; forming a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and controlling an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.
 12.  (Currently Amended)  The computer-implemented method of claim 11, wherein occluded areas of a scene in a frame of the input video stream are unannotated for the occlusion reasoning.
13. (Currently Amended)  The computer-implemented method of claim 1, wherein the collision avoidance comprises controlling a vehicle input selected from a group consisting of braking and steering.
15. (Currently Amended)  A computer program product for advanced driver-assistance, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: extracting, by a hardware processor of the computer from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solving, using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; forming a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and controlling an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.
20. (Currently Amended)  A computer processing system for advanced driver-assistance, comprising: a memory device including program code stored thereon; a hardware processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device to extract, from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solve, using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; form a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and control an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.
Reason for Allowance
Claims 1-20 are allowed granted that all pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 1-20 are allowed. The claimed subject matter is allowed based on the following:

           Zia et al. (US Pub. No.: 2018/0130355 A1) teaches “A system and method are provided for driving assistance. The system includes an image capture device configured to capture an actual image relative to an outward view from a motor vehicle and depicting an object. The system further includes a processor configured to render, based on a set of 3D CAD models, synthetic images with corresponding intermediate shape concept labels. The processor is further configured to form a multi-layer CNN which jointly models multiple intermediate shape concepts, based on the rendered synthetic images. The processor is also configured to perform an intra-class appearance variation-aware and occlusion-aware 3D object parsing on the actual image by applying the CNN to the actual image to output an image pair including a 2D and 3D geometric structure of the object. The processor is additionally configured to perform an action to mitigate a likelihood of harm involving the motor vehicle, based on the image pair.”

          Cheng et al. (US Pat. No.: 2016/0093048 A1) teaches “The present embodiments relate to machine learning for multimodal image data. By way of introduction, the present embodiments described below include apparatuses and methods for learning a similarity metric using deep learning based techniques for multimodal medical images. A novel similarity metric for multi-modal images is provided using the corresponding states of pairs of image patches to generate a classification setting for each pair. The classification settings are used to train a deep neural network via supervised learning. A multi-modal stacked denoising auto encoder (SDAE) is used to pre-train the neural network. A continuous and smooth similarity metric is constructed based on the output of the neural network before activation in the last layer. The trained similarity metric may be used to improve the results of image fusion.”

         BRONSTEIN et al. (US Pub. No.: 2011/0170781 A1) teaches “A method determines similarity of objects depicted in images when the images pertain to different modalities. The method includes obtaining images that depict the objects and that pertain to the different modalities. An embedding function is applied to each of the images. The embedding function is selected from a set of two or more embedding functions, each of the embedding functions corresponding to a modality of the different modalities, the selected embedding function corresponding to the modality of the image to which it is applied. Application of the embedding function maps that image to a representation in a representation space such that when the images are mapped to the representation space, a distance between the representations of the images is indicative of a similarity of their depicted objects. The similarity of the depicted objects is determined based on the location of the corresponding representations in the representation space.”

         The cited references fail to anticipate or render the underlined claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

         “A computer-implemented method in an Advanced Driver-Assistance System (ADAS), comprising: extracting, by a hardware processor from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solving, by the hardware processor using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; forming a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and controlling an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.”

          “A computer program product for advanced driver-assistance, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: extracting, by a hardware processor of the computer from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solving, using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; forming a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and controlling an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.”

           “A computer processing system for advanced driver-assistance, comprising: a memory device including program code stored thereon; a hardware processor, operatively coupled to the memory device, and configured to run the program code stored on the memory device to extract, from an input video stream comprising a plurality of images using a multi-task Convolutional Neural Network (CNN), shared features across different perception tasks, the different perception tasks comprising object detection and other perception tasks; concurrently solve, using the multi-task CNN, the different perception tasks in a single pass by concurrently processing corresponding ones of the shared features by respective different branches of the multi-task CNN to provide a plurality of different perception task outputs, each of the respective different branches corresponding to a respective one of the different perception tasks; form a parametric representation of a driving scene as at least one top-view map responsive to the plurality of different perception task outputs; and control an operation of a vehicle for collision avoidance responsive to the at least one top-view map indicating an impending collision.”

               Dependent claims 2-14, 16-19 are either directly or indirectly dependent upon independent claims 1, 15, and 20, therefore, are allowed in view of their dependence upon claims 1, 15, and 20.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          Kumar et al. (US Pub. No.: 2019/0250891 A1) teaches “Techniques are disclosed for automating GUI development from a GUI screen image that includes text information and one or more graphic user interface components. The GUI screen image is analyzed to extract text information and to identify the UI components included in the GUI screen. One or more text regions in the GUI screen image are detected and are replaced with placeholders. Images of one or more graphic user interface components in the GUI screen are extracted from the GUI screen image and are classified using a machine learning-based classifier. A GUI model is generated for the GUI based upon the classification results, locations of the one or more text regions, and locations of the one or more graphic user interface components. The generated model can then be used to generate one or more implementations (e.g., executable code) of the GUI, possibly for various platforms in different programming languages.”

          Lacaze et al. (US Pub. No.: 2016/0259330 A1) teaches “The proposed method outlines a new control mechanism well-suited for small, unmanned aerial vehicles traversing in a GPS-denied areas. It has the strong advantage of simplifying the interface, so that even an untrained operator can handle the difficult, dynamic problems encountered in closed quarters. The proposed system seamlessly integrates point-and-click control with way-point navigation, in an intuitive interface. An additional advantage of the proposed system is that it adds minimal hardware to the payload of the UAV, and can possibly, strongly diminish the bandwidth and delay effects of the communication channel.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667